Chapman, C. J.
The title to the real estate of the insolveni debtor was vested in the assignees as against subsequent attaching creditors, notwithstanding the neglect of the assignees to record the assignment in the county where the land lay. Hall v. Whiston, 5 Allen, 126. The title was to an undivided fourth part of the land described, the other three undivided fourth parts having come to William O. Bartlett. Their deed to Pond and the deed of Pond to Bartlett were delivered upon the land, and thus their title passed to Bartlett, although the tenant Bragg had previously levied his execution against the insolvent upon the land, and claimed to hold it adversely to the assignees. The assignees have therefore no title left in themselves upon which they can maintain this action.

Judgment for the tena/nt, for costs.